Opinion by
Donlon, J.
In accordance with stipulation of counsel that the items marked “A” consist of diamond files, not over 2% inches in length, similar in all material respects to those the subject of J. E. Bernard & Co., Inc., et al. v. United States (52 Cust. Ct. 56, C.D. 2436), the claim at 20 cents per dozen pieces under the provision in paragraph 362, as modified by the trade agreement with Switzerland (T.D. 48093), for files of whatever cut or kind, 2y2 inches in length or under, was sustained. The items marked “B,” stipulated to consist of diamond files, over 2% inches but not over 4% inches in length, the same as the merchandise involved in C.D. 2436, supra, were held properly dutiable at 25 cents per dozen pieces under the provision in said paragraph, as modified, supra, for files of whatever cut or kind, over 2% inches but not over 4y2 inches in length, as claimed.